R. W. WALKER, J.
Jt has long been understood to be the law, that, in the'absence of an actual'delivery of the property, a gift can only be made by deed, or--other instrument-under-seal. In the present case, theKV'could-be-n® *293actual' delivery of tbe property, because, by the terms of the alleged gift, the donee was not to have possession until after the death of the donor ; and as the writing relied on is not under seal,, we must decide that there was not a valid gift, unless we are prepared to repudiate the rule above stated, and to hold that a gift may be consummated, as well by the delivery of an unsealed writing declaring its terms, as by the delivery of the property itself, or of a deed or other instrument under seal.
It is argued, that a deed effectuates-the gift, because the delivery of the deed- is but a symbolical delivery of the property ; that, as the title to personalty passes by unsealed wilting, as well as by deed, there is no good reason why the former, as well as the latter, should not operate a constructive delivery of the property and that, if there ever was any substantial ground for a distinction between the two .©lasses of writings, as the means of consummating gifts, it no longer exists, and the distinction has thus become obsolete. It is a mistake, however', to suppose, that the reason why the delivery of a deed, declaring the gift, has the same effect, as between the parties, as- the actual delivery of the property, is because the delivery of the deedsbut a symbolical delivery of the thing. That would not'have been so in the present case, if the donor had delivered a deed, instead of an unsealed writing ; for, bythe terms of the gift, no immediate delivery of the property was intended, but the donor was to retain the possession and control of it so long as he lived.
It is rather upon the principle offestoppel, that, for the purpose of consummating a giffy the delivery of a deed is as effectual as the delivery of. the property. According to the ancient-common law, the seal was invested with great solemnity andforce. “Words pass from man to man, lightly and inconsiderately ;-but, where the agreement is by deed, there is more time for deliberation. For, when a man passes a thing by deed, first there is the determination of the mind to do it, and upon that he causes it to be written, which is one part of the deliberation ; and afterwards he *294puts Ms seal to it, which is another part of deliberation and lastly, he delivers the writing as his deed, which is the consummation of his resolution. So that there is great deliberation used in the making of deeds ; for which reason, they are received as a lien final to the party, and are adjudged to bind the party, without examining upon what cause or consideration they were made. As if I by deed promise to give you ¿£20, here you shall have an action of debt upon this deed, and the consideration for- nay promise is not examinable,; it is sufficient to say it was the will of the party,who made .the deed.” — Plowden, arguendo, in Sharington v. Stratton, Plowd. 308.
Although it is true that, in modem times, the seal has been stripped of much of its. ancient force, the doctrine of estoppel by .deed is still maintained. Plence, where a gift of personal property is made by deed, the delivery of the deed.transfers the right to the ..property; for the reason, -that the form of «.the instrument imports a consideration for the transfer, and the ..maker of the deed is estopped-.thereby from- asserting that lie has not granted to the donee a .power of control and dominion over the property conveyed by .the ¿Teed,;, and this irrevocable transfer of dominion is-the “one,thing needful” to perfect a.-gift. “The deed does-not operate on the .property, in virtue of its being a symbol: of it, but because it carries on its face an acknowledged right in the .grantee to control it. A symbolical delivery of one thing, in,the name of another, is no delivery of the latter- The argument of Lord Chancellor Aardwicke, in Ward v. Turner, (2 Vesey, Sr. 431,) is conclusive upon this point. But, if the.key be delivered of a desk, in which a paper or a jewel is contained, the paper or jewel is thereby delivered; be who lias the key, has the dominion of it. A deed stands upon analogous grounds, and whenever the deed is effectually executed and delivered, it draws to the grantee the thing according to its terms.” — Jaggers v. Estes, 3 Strob. Eq. 380.
But, unless the donor has executed a deed, whereby he is estopped from saying that the property has not passed *295to the donee, no mere verbal or written declaration will consummate the gift; the doctrine of estoppel does not apply to such a ease ; and unless there be a deed, or a contract supported by a valuable consideration, the proprietary right of control cannot pass without a delivery of the property. Hence, a parol declaration of gift (whether verbal, or by unsealed writing) stands upon the footing of a mere promise to give, and is void in law. — See Addison Contr. 12, 27; 1 Parsons Contr. 201; Williams on Pers. Prop. marg. pp. 33-5; McCutchen v. McCutchen, 9 Porter, 650, 666-7 ; Irons v. Smallpiece, 2 B. & Ald. 551; Miller v. Anderson, 4 Rich. Eq. 1; Busby v. Byrd, ib. 9; Jaggers v. Estes, 3 Strob. Eq. 379; Morrow v. Williams, 3 Dev. 263 ; Thompson v. Thompson, 2 How. Miss. 737; Barker v. Barker, 2 Gratt. 344; 11 Leigh, 439; 15 Ala. 406; 18 Ala. 822 ; 17 Ala. 772 ; 1 Burrill’s Law Dict. (2d ed.) p. 686.
What we have said may serve ..to indicate/..the origin of rfche distinction between deeds, on the one hand, and verbal .declarations, or unsealed .writings, -on the other, as the -means of consummating gifts. Whatever the original reasons for the distinction, it is well established in the common law; and forming, as it does, a rule of property, we are not disposed to disturb it. If-^sked why we would decide, in the absence of a statute, that land conldnot be conveyed by an unsealed instrument, as well as by deed.; or why will not a verbal declaration of gift, without delivery, be effectual'do' pass the title to;-personal ty; we might find it difficult, at the present day, to .give airy better answer than this — YThe law is so settled, and it is only “ with trembling hands” (according to the .maxim of Montesquieu) that courts-.should venture to change settled laws.
[2.] The writing relied on in this ease was executed in Mississippi -.; and there being no evidence to tbe contrary before us, we must presume that the rule of'¡the common daw prevails in ‘that State.
''Whether our legislation has wrought such changes in the principles of the common law, as would enable us to hold *296that a gift of' personal property may be made, in*this State, by an unsealed writing, without delivery of the property, we need not inquire, and do not decide...
Judgment affirmed..